Title: From Thomas Jefferson to the Governor of Virginia, 9 August 1786
From: Jefferson, Thomas
To: Governor of Virginia



Sir
Paris Aug. 9. 1786.

I have duly received the honour of your Excellency’s letter of May 17. 1786. on the subject of Captn. Greene supposed to be in captivity with the Algerines. I wish I could have communicated the agreeable news that this supposition was well founded, and I should not have hesitated to gratify as well your Excellency as the worthy father of Capt. Greene by doing whatever would have been necessary for his redemption. But we have certainly no such prisoner at  Algiers. We have there 21. prisoners in all. Of these only 4. are Americans by birth. Three of these are captains, of the names of O’Brian, Stephens and Coffyn. There were only two vessels taken by the Algerines, one commanded by O’Brian, the other by Steevens. Coffyn, I beleive, was a supercargo. The Moors took one vessel from Philadelphia, which they gave up again with the crew. No other captures have been made on us by any of the pyratical states. I wish I could say we were likely to be secure against future captures. With Marocco I have hopes we shall; but the states of Algiers, Tunis and Tripoli hold their peace at a price which would be felt by every man in his settlement with the tax gatherer. I have the honor to be with sentiments of the highest respect, Your Excellency’s most obedient & most humble servt.,

Th: Jefferson


P.S. Aug. 13. 1786. I have this morning received information from Mr. Barclay that our peace with the Emperor of Marocco would be pretty certainly signed in a few days. This leaves us the Atlantic free. Algiers, Tunis and Tripoli however, remaining hostile, will shut up the Mediterranean to us. The two latter never come into the Atlantic; the Algerines rarely, and but a little way out of the streights. In Mr. Barclay’s letter is this paragraph. ‘There is a young man now under my care, who has been a slave some time with the Arabs in the desert. His name is James Mercier, born at the town of Suffolk, Nansemond county Virginia. The king sent him after the first audience, and I shall take him to Spain.’ On Mr. Barclay’s return to Spain he shall find there a letter from me to forward this young man to his own country, for the expences of which I will make myself responsible.

